


110 HR 3034 PCS: To designate the facility of the United

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 316
		110th CONGRESS
		1st Session
		H. R. 3034
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 1, 2007
			Read twice and placed on the calendar
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 127 South Elm Street in Gardner, Kansas, as
		  the Private First Class Shane R. Austin Post
		  Office.
	
	
		1.Private First Class Shane R.
			 Austin Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 127 South Elm Street in Gardner, Kansas, shall be known and
			 designated as the Private First Class Shane R. Austin Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Private
			 First Class Shane R. Austin Post Office.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		August 1, 2007
		Read twice and placed on the calendar
	
